07/DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19, 20 and claims bellow  is/are rejected under 35 U.S.C. 103 as being unpatentable over Giken JP2644895B2 in view of Raja US 20160329906 A1 further in view of  Knowles US 20020145042 A1.

Regarding claims 1, 19, 20 Giken teaches
[Claim 1,19, 20] A distance measurement apparatus (see GIKEN, page 1, lin. 33-35) comprising:
a light emission section adapted to emit irradiated light (see GIKEN, page 2, lin. 21-31);
a light reception section including a of pixels and adapted to receive reflected light of the irradiated light reflected from a target (see GIKEN, page 2, lin.31-32);
a calculation section adapted to calculate a distance to the target on a basis of time it takes from emission of the irradiated light to reception of the reflected light (see GIKEN, page 1, lin. 14-16; page 3 lin. 2-4); and
a control section adapted to control the emission of the irradiated light by the light emission section and the reception of the reflected light by the light reception section (mandatory for the functioning of the sensor of GIKEN, thus implicitly disclosed),
wherein the light reception section includes a  AD conversion sections for AD conversion of pixel signals read out from the pixels (see GIKEN, Fig. 1: 8-bit AD  converter "91 ", switch "105" and 12-bit memory "11 ": performs AD conversion from phase at different frequencies and aggregation of bits; page 3 lin. 10-17),
the AD conversion sections switch between first AD conversion performed with an accuracy of a first bit count and second AD conversion performed with an accuracy of a second bit count that is larger than the first bit count (see GIKEN, page 3, lin. 14-20: "high-speed mode" with 8-bits and "high-precision mode" with 12 bits), and
the calculation section measures the distance to the target by using a result of the first or second AD conversion by the AD conversion sections (see GIKEN, page 3, lin. 14-20: "high-speed mode" with 8-bits and "high-precision mode" with 12 bits).
[Claim 10] The distance measurement apparatus of claim 1, wherein the fast distance measurement is performed in synchronism with other electronic equipment.
Giken does not explicitly teach the array of the pixels.
and the control section includes a frequency hopping control section adapted to cause frequency hopping of a light emission frequency of the irradiated light to be performed.
Raja teaches similar system using array of pixels(fig. 1 (104))
[Claim 10] The distance measurement apparatus of claim 1, wherein the fast distance measurement is performed in synchronism with other electronic equipment.(fig. 1 fast and slow performed together)
Knowles teaches
and the control section includes a frequency hopping control section adapted to cause frequency hopping of a light emission frequency of the irradiated light to be performed. [0149]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Giken with teaching by Raja in order to perform simultaneous acquisition of multiple points and further modify using teachings by Knowles in order to  Temporal Frequency Modulate the Planar Laser Illumination Beam (PLIB) and Produce Temporally Incoherent PLIB Components .

Regarding claims  Giken teaches performing low(using 8bit ADC) and high accuracy (12bit ADC)
But does not explicitly teach
wherein the calculation section performs fast distance measurement by using the result of the first AD conversion by the AD conversion sections before performing high accuracy distance measurement by using the result of the second AD conversion by the AD conversion sections.
Although Giken does not explicitly teach limitation above it is just common sense, to perform low accuracy measurement first to identify whether the object is present in the Field of View and the if the object is present perform the high accuracy measurement to correctly determine the position of the target. 

Regarding claims 3, 4 Although Giken does not explicitly teach
[Claim 3] The distance measurement apparatus of claim 2, wherein in a case where saturation is detected from the result of the fast distance measurement performed prior to the high accuracy distance measurement, the control section controls exposure of the light reception section corresponding to the high accuracy distance measurement to be performed immediately thereafter.
It is just a matter of common sense to either stop the light transmission or decrease the intensity , or decrease the aperture or decrease the exposure (meaning the reception time) of the light in order to avoid the saturation.

[Claim 4] The distance measurement apparatus of claim 2, wherein in the case where saturation is detected from the result of the fast distance measurement performed prior to the high accuracy distance measurement, the control section controls light emission of the light emission section corresponding to the high accuracy distance measurement to be performed immediately thereafter.
It is just a matter of common sense to either stop the light transmission or decrease the intensity , or decrease the aperture or decrease the exposure (meaning the reception time) of the light in order to avoid the saturation.
 [Claim 5] The distance measurement apparatus of claim 2, wherein in the case where saturation is detected from the result of the fast distance measurement performed prior to the high accuracy distance measurement, the control section halts the high accuracy distance measurement scheduled to be performed immediately thereafter.
It is just a matter of common sense to either stop the light transmission or decrease the intensity , or decrease the aperture or decrease the exposure (meaning the reception time) of the light in order to avoid the saturation.
It is clear that if the saturation is present then the amount of light on the detector during the detection time should be decreased. One of ordinary skills in the art would recognize all the methods above. 

Claims 6, 7, 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Giken JP2644895B2 in view of Raja US 20160329906 A1 and Knowles further in view of Bartlett US 20170003392 A1.
Regarding claim 6 Giken does not teach
[Claim 6] The distance measurement apparatus of claim 2, wherein the calculation section restricts a detection view angle of the high accuracy distance measurement to be performed immediately thereafter on a basis of the result of the fast distance measurement performed prior to the high accuracy distance measurement.
[Claim 7] The distance measurement apparatus of claim 1, wherein the calculation section performs high accuracy distance measurement by using the result of the second AD conversion by the AD conversion sections before performing fast distance measurement by using the result of the first AD conversion by the AD conversion sections.
[Claim 9] The distance measurement apparatus of claim 1, wherein the result of the fast distance measurement is used as a trigger to start operation of other electronic equipment.
Barlet teaches identifying the object of interest in the field of view (fig. 15) by first performing low accuracy scan and then in limiting the field of view to perform high accuracy scan.
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Giken with teaching by Bartlett in order to correctly identify the position of the target of interest. 

Allowable Subject Matter
Claims 8, 11-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645